Citation Nr: 0936428	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-37 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of 
laceration, left tear duct.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to July 1982 
and from January 1986 to January 1989.  The Veteran also 
served in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Veteran had requested a travel board hearing in December 
2006.  In January 2009 he waived his request for a hearing.  

This matter was previously before the Board in May 2009.  The 
Board ordered a remand for additional development.  The Board 
finds that its order has been substantially completed as 
directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

FINDING OF FACT

The competent medical evidence does not demonstrate any 
current residual disability due to an in-service left eye 
injury.  


CONCLUSION OF LAW

A residual disability from a tear duct laceration, left eye, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.6(c), 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101 (24), 1131; 38 C.F.R. 
§ 3.303.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA), for residuals 
of injury incurred or aggravated during inactive duty 
training (INACDUTRA).  Active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled from disease or injury incurred in the 
line of duty.  38 U.S.C.A. § 101(22), (24) (West 2002); 
38 C.F.R. § 3.6(a), (c) (2008).  Active military, naval, or 
air service also includes any period of INACDUTRA during 
which the individual concerned was disabled from injury (but 
not disease) incurred in the line of duty.  38 U.S.C.A. § 
101(23), (24); 38 C.F.R. § 3.6(a), (d).  Accordingly, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty or ACDUTRA or from injury (but not disease) 
incurred or aggravated while performing INACDUTRA.  Id. See 
also 38 U.S.C.A. §§ 106, 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).  ACDUTRA includes full time duty performed by 
members of the Armed Forces Reserves or the National Guard of 
any state.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty 
other than full time duty performed by a member of the 
Reserves or the National Guard of any state.  38 C.F.R. § 
3.6(d). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran seeks service connection for his left eye injury, 
incurred during active duty training in 1982.  See Claim.

A record contains a July 1982 Statement of Medical 
Examination and Duty Status which indicated that while on 
active duty for training status, the Veteran was hit in the 
eye by a blank adaptor from another service member's weapon.  
He was taken to the base hospital, treated, and returned to 
duty.  The Statement of Medical Examination does not list a 
diagnosis for the injury.  

Following this service with the National Guard, the Veteran 
served on active duty for an enlistment (1986 to 1989) with 
another service.  A January 1986 Report of Medical History, 
for enlistment, indicates the Veteran considered his health 
to be excellent.  The category of "eye trouble" was checked 
in the negative.  On the reverse side is a handwritten note, 
signed by the Veteran, indicating he received an "eye 
injury" during training and spent a night in the hospital in 
July 1982 and that he did not remember further details.  In 
the section for physician's notes is the assessment "tear 
duct laceration 1982 resolved no sq" (sequelea).  The 
January 1986 Report of Medical Examination found the 
Veteran's eyes clinically normal.  An August 1986 
Occupational Physical for Painters found his eyes within 
normal limits.  A May 1987 Visual Analysis included an eye 
examination and contained no reference to the 1982 eye 
injury.  In November 1987 the Veteran sought care in an 
emergency room for chemical burn to his face following paint 
stripper that splashed under his facemask. His eyes were 
examined, vision was measured at 20/20 bilaterally and the 
conjunctiva was clear under a split lamp check.  The 
assessment concluded that there was no evidence of eye 
involvement and that the chemical burns were to the face.  A 
January 1989 Report of Medical Examination, prepared for 
separation, found his eyes clinically normal.  The January 
1989 Report of Medical History bears the notation that the 
Veteran considered his health to be excellent and when 
prompted have you ever had or do you currently have eye 
trouble, the negative column was checked.  On the reverse, a 
handwritten note indicated only that the Veteran in 1982 was 
in hospital for "lower eye lid surgery."

VA treatment records begin in 1998 and contain only scattered 
references to the Veteran's eyes.  In a March 1998 physical 
examination, the eyes, the EOM's (extra ocular muscles) and 
fields were intact.  A June 2002 admission physical 
examination contains the note that there were "no problems" 
with his eyes and he did not wear glasses.  The first 
reference to an in-service eye injury is found in a December 
2002 Vocational Assessment note, which listed an in-service 
eye injury as a potential service-connection rating.  The 
next reference to any eye injury is found in a May 2004 
annual physical, which listed in past medical history a 1981 
injury to right eye while in service, tear duct repair, 
dryness in right eye.

With his 2005 claim the Veteran submitted a private February 
2005 physical examination.  Under review of systems the eyes 
were considered "negative" and under the heading of 
physical examination, the physician noted the Veteran's 
conjunctivae and lids were normal, his pupils were symmetric, 
and PERRL (pupils equal round regular react to light).  This 
private report does not contain a complaint of dry eye for 
either eye.  

On the Veteran's December 2006 substantive appeal, the 
Veteran stated he was injured in service and that it was 
bothering him on a regular basis.  The Veteran also stated 
that, though he has not had continuous care, the condition of 
his eye has deteriorated.

The Veteran was afforded a VA eye examination in August 2008.  
The claims file was reviewed and the examiner noted there 
were no documents detailing the injury and the repair itself.  
The nature of the 1982 injury was described as a laceration 
near his tear duct OS (left eye).  The eye itself was not 
injured, just the eyelid.  The Veteran's subjective complaint 
of his left eye tearing in cold and wind was noted.  The eye 
examination findings were normal.  The diagnosis was probable 
dry eye symptoms OS.  The examiner recommended an over the 
counter product for use.  The examiner stated he could not 
give an opinion as to whether the current tearing of the left 
eye was related to the injury in service or whether it was 
just dry eye.  The examiner noted there were no documents in 
the claims file to inform him the nature of the injury and 
its repair.    

Based on the facts as detailed above, it is not disputed that 
the Veteran suffered an injury to some aspect of his left eye 
in July 1982 while training.  However, any symptoms related 
to that incident have been shown to be acute and transitory, 
resolving without residual.  In so finding, the Board again 
notes that service records from 1986 to 1989 were entirely 
silent as to any left eye problems and both his January 1986 
enlistment examination and his January 1989 separation 
examination were normal.  Further, the examining physician 
noted on the Veteran's January 1986 Report of Medical History 
that there had been an injury, but no "sq."  Moreover, the 
post-service evidence fails to document complaints or any 
treatment relating to the left eye.  VA is not generally 
authorized to grant service connection for symptoms alone, 
without an identified basis for those symptoms.  For example, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges that the Veteran is certainly 
competent to testify as to symptoms such as experiencing 
tearing in his left eye in cold and wind, which are non-
medical in nature, however, he is not competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis); Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, even when considering the Veteran's symptoms, 
the Board finds that a lay person is not competent to offer 
an opinion on a matter clearly requiring medical expertise, 
such as opining that his current left eye tearing is related 
to his in-service eye injury.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  The Veteran has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu.

Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Board notes that in both the January 1986 and 
the January 1989 Report of Medical History, the Veteran 
indicated he had not had "eye trouble."  See also Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject 
such statements of the veteran if rebutted by the overall 
weight of the evidence).  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Moreover, no competent evidence 
of record causally relates a current, probable left eye dry 
eye to active service.  

The Board acknowledges that the examiner of the August 2008 
VA examination could not reach an opinion as to whether the 
Veteran's current left eye dry eye was related to the in-
service injury.  The examiner referred to the information 
there was in the claims file that described the injury and 
considered the Veteran's own statements before he concluded 
there was not enough information on which to base an opinion 
as to the relationship between the Veteran's probable dry eye 
and the in-service injury.  The examination was adequate.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The Board has 
already remanded this claim for further development based 
upon the Veteran's statement that he may be able to obtain 
documents regarding the original 1982 injury.  The record 
does not contain a response from the Veteran to the letter 
from AMC and another examination could not supply more 
evidence of a past injury. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2005 and April 2006 letters.  In both 
letters, the Veteran was informed of the evidence necessary 
to substantiate the claim for service connection.  The letter 
informed the Veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which is usually shown by 
medical records or medical opinions.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, an April 2006 letter to the 
Veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  As this notice was issued before the rating decision 
on appeal, the Veteran has not been prejudiced; furthermore, 
the Veteran's pending claim is denied.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records from his 1986 to 1989 enlistment and VA 
outpatient treatment records from March 1998 to 2004.  The RO 
informed the Veteran of its formal finding of unavailability 
in April 2006 of service treatment records regarding his 
period of service that encompassed the 1982 injury.  The 
Veteran responded by obtaining the July 1982 Statement of 
Medical Examination and Duty Status regarding his eye injury.  
The Veteran was also afforded a VA examination in connection 
with his claim in August 2008.   The Board remanded for 
additional development of the claim following the Veteran's 
statement to the 2008 VA examiner that the Veteran may have 
additional contemporaneous medical treatment reports 
regarding his eye injury.  The Board notes that the AMC sent 
a letter to the Veteran in July 2009 requesting any documents 
he may have and there was no response from the Veteran.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained. 
 Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 


ORDER

Entitlement to service connection for residuals of 
laceration, left tear duct, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


